 1   AARON D. FORD
     Attorney General
 2   AMANDA C. SAGE (Bar No. 13429)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 687-2141
     Fax: (775) 684-1108
 6   ASage@ag.nv.gov
     Attorney for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   CARY W. WILLIAMS,                                           Case No. 2:98-cv-00056 APG-VCF
11           Petitioner(s),
                                                                  UNOPPOSED MOTION FOR
12   vs.                                                          ENLARGEMENT OF TIME
                                                                     (THIRD REQUEST)
13   TIMOTHY FILSON, et al.,
14           Respondent(s).
15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a five (5) day enlargement of time, to and

17   including June 4, 2019, in which to file and serve their answer to Williams’ petition on remand.

18          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

19   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

20   other materials on file herein.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        -1-
 1          There have been two prior enlargements of Respondents’ time to file said response, and this

 2   motion is made in good faith and not for the purposes of delay.

 3          RESPECTFULLY SUBMITTED this 30th day of May, 2019.

 4                                                AARON D. FORD
                                                  Attorney General
 5
                                                  By:    /s/ Amanda C. Sage
 6                                                       AMANDA C. SAGE (Bar No. 13429)
                                                         Senior Deputy Attorney General
 7

 8

 9

10

11

12                                                  ORDER
13          IT IS SO ORDERED.
14          Dated this ____ day of ___________________________, 2019
15

16                                                       DISTRICT COURT JUDGE
                                                         UNITED STATES    DISTRICT JUDGE
17                                                       Dated: May 30, 2019.

18
19

20

21

22

23

24

25

26
27

28

                                                        -2-
 1   AARON D. FORD
     Attorney General
 2   AMANDA C. SAGE (Bar No. 13429)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 687-2141
     Fax: (775) 684-1108
 6   ASage@ag.nv.gov
     Attorney for Respondents
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   CARY W. WILLIAMS,                                             Case No. 2:98-cv-00056 APG-VCF
11            Petitioner(s),
                                                                   DECLARATION OF COUNSEL
12   vs.
13   TIMOTHY FILSON, et al.,
14            Respondent(s).
15   STATE OF NEVADA                 )
                                     : ss.
16   CARSON CITY                     )
17           I, AMANDA C. SAGE, hereby state, based on personal knowledge and/or information and

18   belief, that the assertions of this declaration are true:

19           1.      I am a Senior Deputy Attorney General employed by the Attorney General’s Office of the

20   State of Nevada in the Bureau of Criminal Justice, Post-Conviction Unit, and I make this declaration on

21   behalf of Respondents’ motion for enlargement of time in the above-captioned matter.

22           2.      By this motion, I am requesting a final five (5) day enlargement of time, to and including

23   June 4, 2019, to answer Williams’ petition on remand. This is Respondents’ third request for an

24   enlargement.

25           3.      The response is currently due May 30, 2019.

26           4.      I have dedicated substantial time towards this response, including familiarizing myself with

27   a lengthy record that dates back to. 1982. While the response is nearly complete, an additional 5 days

28   would give me the weekend to complete some final research and finalize my arguments. I anticipated

                                                            -3-
 1   filing on time, however several unexpected filings in other cases in the past two weeks required

 2   quick responses that diverted my attention. These cases included oppositions to two motions for

 3   reconsideration in Sonner v. Filson, Case No. 2:00-cv-1101 (death penalty), and Doyle v. Filson,

 4   Case No. 3:00-cv-101 (death penalty) and a reply to a lengthy opposition to a motion to dismiss in

 5   Hermansen v. Baker, 3:17-cv-135, a case I unexpectedly took over just days before the deadline. As a

 6   result, an additional 5 days would allow me to finish my response in this matter.

 7          5.      On May 30, 2019, I contacted Randolph Fiedler, Assistant Federal Public Defender

 8   representing Mr. Williams in this matter, about my enlargement request. Mr. Fiedler indicated he had no

 9   objection to my request for enlargement.

10          6.      This motion for enlargement of time is made in good faith and not for the purpose of

11   unduly delaying the ultimate disposition of this case.

12   Pursuant to 28 U.S.C. § 1746, Declarant herein certifies, under penalty of perjury, that the foregoing is

13   true and correct.

14          DATED: May 30, 2019.

15                                                 By:     /s/ Amanda C. Sage
                                                           AMANDA C. SAGE (Bar No. 13429)
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                         -4-
 1                                     CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General and that on this 30th day of

 3   May, 2019, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGEMENT OF

 4   TIME (THIRD REQUEST), by U.S. District Court CM/ECF electronic filing to:

 5         Randolph Fiedler
           Assistant Federal Public Defender
 6         411 East Bonneville Avenue, Suite 250
           Las Vegas, NV 89101
 7

 8                                                      /s/ Laurie Sparman
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      -5-
